IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-92,376-02


                            EX PARTE OSCEAS CANTU, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
            CAUSE NO. 2015-DCR-00691-C IN THE 197TH DISTRICT COURT
                           FROM CAMERON COUNTY


       Per curiam. YEARY , J. filed a concurring opinion joined by SLAUGHTER, J.

                                             ORDER

       Applicant was convicted of continuous sexual abuse of a child and sentenced to seventy-five

years’ imprisonment. The Thirteenth Court of Appeals affirmed his conviction. Cantu v. State, No.

13-16-00002-CR (Tex. App.—Corpus Christi-Edinburgh July 13, 2017)(not designated for

publication). Applicant filed this application for a writ of habeas corpus in the county of conviction,

and the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       Applicant contends, among other things, that trial counsel was ineffective by failing to hire

a medical expert, failing to hire a psychologist, failing to investigate and present evidence of false

memories. Applicant also alleges that there are new scientific studies which contradict the testimony

of the Sexual Assault Nurse Examiner’s testimony from his trial and if such new scientific
                                                                                                       2

information had been known at the time of his trial, he would not have been convicted. See TEX .

CODE CRIM . PROC. art. 11.073. Applicant has alleged facts that, if true, might entitle him to relief.

Strickland v. Washington, 466 U.S. 668 (1984). Accordingly, the record should be developed. The

trial court is the appropriate forum for findings of fact. TEX . CODE CRIM . PROC. art. 11.07, § 3(d).

The trial court shall order trial counsel to respond to Applicant’s claim. In developing the record,

the trial court may use any means set out in Article 11.07, § 3(d). If the trial court elects to hold a

hearing, it shall determine whether Applicant is indigent. If Applicant is indigent and wants to be

represented by counsel, the trial court shall appoint counsel to represent him at the hearing. See TEX .

CODE CRIM . PROC. art. 26.04. If counsel is appointed or retained, the trial court shall immediately

notify this Court of counsel’s name.

        The trial court shall make findings of fact and conclusions of law as to whether trial counsel’s

performance was deficient and Applicant was prejudiced. The trial court shall also make findings

as to whether there is new scientific information which contradicts testimony at trial such that had

the new science been known at the time of trial, Applicant would not have been convicted. The trial

court may make any other findings and conclusions that it deems appropriate in response to

Applicant’s claims.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.
                                     3

Filed:           August 24th, 2022
Do not publish